Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 1 of 67

Dr. David Wilson

    

February 7, 2020

The Honorable Deborah K. Chasanow
U. S. District Court Judge
c/o Steve Silverman, Attorney at Law

Dear Honorable Judge Deborah K. Chasanow:

am writing to attest to the character of former Mayor Catherine Pugh as she awaits sentencing
for the acts of criminality with which she has been charged. I have known Mayor Pugh for
almost ten years, dating back to my arrival in Baltimore on July 1, 2010 as the tenth President
of Morgan State University. At that time, she was a member of the Maryland State Senate,
indeed, she served as Majority Leader of the Senate from 2015-20 16. She made it known to
me that she was a proud two-time graduate of Morgan State University and still bled orange
and blue every day.

In terms. of her background, she grew up in Philadelphia, but came to Baltimore to attend
undergraduate school. While at Morgan, she was involved in many University. activities,
including being a very prominent member of the renowned Morgan cheerleading team. Upon
finishing Morgan, she went on to assume various other positions and eventually returned to
the University to receive her MBA degree.

As I was getting my grip on the city of Baltimore and seeking to understand and appreciate
our great history and culture, every place I turned, individuals would say to me, “Have you
connected with Senator Pugh? She has a great understanding of the city of Baltimore, and as
an elected official and a Morgan.alum, would be an ideal person to acquaint you with the
opportunities and challenges facing the city.” I consulted with her frequently when she was a
member of the senate on ways to enhance the University’s presence in Annapolis, and on ways
in which Morgan State University could cement its standing as an anchor institution in the city
of Baltimore using our great expertise to help the city address many of its challenges.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 2 of 67

The Honorable Deborah K. Chasanow
February 7, 2020
Page 2

What I have come to respect about Mayor Pugh is her tremendous love for her family, the city
of Baltimore—every. block of it—and her love of being the city’s mayor. She has often said
that was her dream job. On several occasions, Mayor Pugh would have a conversation with
me about her desire to significantly reduce the crime in Baltimore City and the strategies that
she was employing to do that, and I can recall one conversation, in particular, where she was
teary eyed as she spoke about the “squeegee kids.” Mayor Pugh saw those kids as her own
children and regaled with stories of how she would stop for conversations with them, buy
clothing for them, buy them food and even arrange for some of them to get jobs with
organizations around the city. She had the same approach to the homeless population in our
city, oftentimes picking individuals up off the street in her mayoral vehicle, driving them to
homeless shelters to ensure they did not freeze at night and that they could enjoy a decent bath,
change of clothes and good night’s sleep.

I have come.to know Catherine Pugh as a good person with a good heart, a positive spirit and

an individual who cares immensely about the welfare of those less fortunate. It is, indeed,

unfortunate that Mayor Pugh had a momentary lapse of bad judgement. She certainly is not a

bad person. I would respectfully ask Your Honor to provide Mayor Pugh with a lenient

sentence that would entail her devoting months, or possibly years, to the utilization of her
impressive skills in service to the community of Baltimore. One thing is certain from

interactions I have had with Catherine Pugh: she understands the tremendous mistake she

made which has resulted in the loss of the job that she has coveted for years. Her mistake has
taken a toll on her health and her overall well-being.

I do hope that Your Honor will take into account the punishment that she has experienced
already.

Yopxsein respect,

 

Dr. David Wilson, President
Morgan State University
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 3 of 67

January 26, 2020

The Honorable Deborah k. Chasanow
6500 Cherrywood Lane, Suite 400
Greenbelt, MD 20770.

Dear Judge Chasanow:

My name is Maya Jackson. I am a current 21. at the University Of Maryland Francis King
Carey School of Law. I am writing on behalf of my aunt, Catherine E. Pugh (“My aunt”). J
understand that my aunt is scheduled to appear before your honor on February 27, 2020.

My aunt has repeatedly played a key role in my life at various crucial moments. Although
my parents always pushed education, they often struggled to present themselves as role models
and lead by example. While my mother was physically and emotionally unavailable during my
freshman year of high school, my aunt would often travel two-hours to visit my sister and T on
the weekends. She would make take us shopping to make sure we were clothed. She would
check our homework. Ultimately, she made sure we were pushing forward rather than giving up.
Unaware of how busy she was, I didn’t understand how much these efforts illustrated her
character. My aunt was barely sleeping. She would intentionally take the train so she could use
that time to work on various projects and tasks she had going on with Baltimore city. She was
going above and beyond not because she had to, but because she wanted to and because she
cared.

Similarly, during my undergraduate career, my mother and father were both often
unavailable. My sister was a Penn State student while [ was at student at Temple University.
Lacking guidance, my aunt would often invite us to senator hearings in Annapolis. She allowed
my sister to stay with her during winter and spring breaks to explore her career interests. It was

my aunt who drove me to my first internship interview. My aunt took me to all her events during
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 4 of 67

the summer of 2016 so I could meet different attorneys to help solidify my interest in law school.
My aunt is who I confide in during these stressful law school days.

Outside of what she’s done for me, being in Baltimore allowed me to realize my aunt
does not just go above and beyond for family, but for the city of Baltimore. Visiting my aunt
after late nights in the library, 1 was fortunate enough to see what goes on beyond news reports. |
was able to see everything she does outside her regular duties. | remember her talking about a
young boy who was often seen in the street instead of school. My aunt went from simply telling
him to go to school, to taking him to school, to placing him in a safer home and better school.

Listening to my aunt’s stories and watching her work endlessly for the city as a whole
and individually with some of Baltimore’s most vulnerable citizens reminded me of a talk we
had during my undergraduate career. | remember sitting in the car with her for an hour. I was
upset because I felt unclear about what I wanted to do with my life. I remember my aunt telling
me to be unclear is okay. I remember her telling me she never knew exactly what she wanted to
do, but that she just knew she wanted to help people. It was my time during my IL year where |
watched and listened to my aunt talk about her plans for the city that J realized losing sleep did
not matter because my aunt was doing exactly what she said she wanted to do years ago.

Your honor, my aunt will appear before you because mistakes were made. However, |
have witnessed genuine accountability and true self-disappointment. I also witnessed the strength
to right wrongs and an ability to still help others. I hope your honor takes into consideration
probation during my aunt’s sentencing. I believe my aunt can better right her wrongs within the
community rather than a facility.

Thank you,

C. nw

Maya Jackson
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 5 of 67

Testimony on behalf of Catherine Pugh:

Good morning. | am Fred Lazarus, President Emeritus of
the Maryland Institute College of Art (MICA) and chair of
the Board of the Baltimore Design School. | regret that |
am out of town and unable to present these remarks in
person.

Catherine and | first met almost 50 years ago. At the time
she was a staff person for Baltimore CEBO, a minority
business development organization in Baltimore; and |
was working with National CEBO in Washington.
Catherine was enrolled in a training program that | was
staffing. Latter, when | moved to Baltimore, | joined the
Baltimore CEBO board and chaired it for many years.

Catherine and | have remained friends ever since and |
worked with her on many projects, including the Fish Out
of Water initiative. About 15 years ago, Catherine came to
me when | was President of MICA to ask me to help her
start a Baltimore City Public school focused on Fashion
Design. She had visited a similar school in New York and
was convinced that young girls who were interested in
fashion would be motivated by this kind of a school and
through it build self confidence and become engaged in
their academics. Because of my schedule, | turned her
down three times, but she did not give up and after being
asked the fourth time, | said yes. She and | engaged a few
others, decided the school should have a broader focus
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 6 of 67

and include graphic design and achchiture, wrote a
proposal for the school, convinced Dr. Alonzo and the
school board of the of the merits, and opened the
Baltimore Design School a decade ago.

Today this school, located in a renovated building in
Station North, has over 500 students from every zip code
in the city, the high school is ranked by the State as 4th
best in the city behind City, Poly and the School for the
Arts, a 100% of the graduates are accepted to either a 2
or 4 year colleges and it is truly changing lives. This
school would not exist if it were not for Catherine’s
passion, determination and hard work. She had the vision,
she helped us raise the money to buy and renovate a long
derelict building and start the school, and to recruit an
outstanding board. | and all the students and their families
are indebted to her.

Thank you so much for allowing me to be able to present
these remarks and again | regret that | could not be
present in person.

Fred Lazarus
President Emeritus, MICA
Chair, Baltimore Design School
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 7 of 67

Gabrielle Winkey

   
   

January 28, 2020

Honorable Deborah K. Chasanow
6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

C/O Steve Silverman, Attorney

RE: Catherine E. Pugh

Dear Judge Chasanow:

1 am writing as a close family, friend of Ms. Catherine E. Pugh
in hopes to share more about how she has contributed to the
improvement of many young people’s lives including myself
and my siblings. Over the past months many news headlines and
stories have said very ugly demeaning things about Ms. Pugh
which I find very hard to accept as her character. For that reason,
I would like to take you on a journey lending more details about
the strong, intelligent, motivated, caring, inspiring, role model I
grew up admiring.

Our history began back in 1994-1995 when my parents first
moved to 3602 Dennlyn, Rd. I was 4 at the time, and |
remember seeing this well-dressed lady running in and out of
her house to get in her old Jaguar. From the age of 4 until about
8 or 9 our interactions were just surfaced as neighbors. Hi, bye,
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 8 of 67

how are you; the things you say to a familiar face. My
admiration for Ms. Pugh really began to sprout by time I was 8
or 9. It was at this time my brother and I joined Ms. Pugh to help
her campaign for city council. We spent hours going door to
door seeking support for this vibrant woman with unwavering
discipline (I will expound on this point later) and fresh ideas.
During this campaign, | firsthand witnessed how hardworking
Ms. Pugh is. It was also at this time | learned how much Ms.
Pugh loved the city of Baltimore. Many politicians parade on
and on about how they love their territory, but Ms. Pugh was
different. It was like she didn’t sleep. Whenever she was home,
she would burry herself in documents and research about
successful innovative programs from other cities to improve
education and combat crime.

The year following becoming a city council woman Ms. Pugh
championed the Fish out of Water program. A program where
established artist decorated fish moldings in effort to add some
beauty and creativity to our city as well as raise money for the
art and music programs in Baltimore City Public Schools. My
brother and I helped with the auction, and even participated in
the news interview. I remember thinking how cool it was to not
only be on TY, but also how cool it was to participate in
something that was going to help schools, including mine, have
money for instruments. At this early age, I remember learning
from her how important it was to take pride in community.

Following city council, I participated in campaigning with Ms.
Pugh for the City Council president, and even interned in her
office when she was Delegate Pugh of the 41° district. When
working for Ms. Pugh she always pushed me to be the best.
What I am kidding, even outside of working for her she pushed
me to be the best. Early on she exposed me to the political
atmosphere leading to experiences that I consider to be
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 9 of 67

invaluable to this day. Dining with other political leaders, going
to the state capital building learning about the process of voting
on bill, and so much more. When I was younger 1 didn’t fully
comprehend how much these experiences meant, but in
becoming an adult | realized that there are many people who
don’t understand our government. While I took a government
course in school, having this exposure first hand made me a
better-informed citizen.

In the midst of pushing to pass laws through the house, and later
the senate, Ms. Pugh wanted to see improvements to the
education system in Baltimore. For many years prior there have
been unfavorable appropriation of funds for Baltimore City
Public Schools. Schools were closing without opening new ones
to replace them. The conditions of the schools were falling apart.
That said she took action to raise funding and build partnerships
to open a much-needed public school focused in STEM and art,
the Baltimore Design School. Having a school with state of the
art computers, clean environment, and creative free space is very
important to the youth of Baltimore. It’s very evident how
important it is to have access to nice things, and to have a
nurturing environment for the creative mind. The Baltimore
Design School gives youth from all over the city an opportunity
to play on a level playing field. While it’s very possible this
opportunity could have presented itself in a different way, Ms.
Pugh made the possibility a reality.

Aside from what you can see from her documented record. Ms.
Pugh listened to her constituents. I got to experience this first
hand. See my little sister has special needs. As an infant, she
was diagnosed with down syndrome, and later diagnosed with
autism as a toddler. My sister has had to face many obstacles.
Even to this day she is nonverbal. Because both my parents had
to work, my sister had to catch the school bus. One thing to
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 10 of 67

know about me is that I have always been vigilant and protective
of my sister. When I would get my sister off the school bus I
noticed the bus aids would change so frequently. To make
matters worse they wore street clothes, and had no
identification. This was very worrisome to me. How could we
know for certain that they belonged on that bus? Did these
people have the proper background checks? My sister couldn’t
tell me if something was wrong. | highlighted all of these
concerns to Ms. Pugh, senator at the time. She asked questions,
got a good understanding, and then introduce a bil! that those
operating school busses and the aids had to have proper
‘dentification. While a bill like this may seem small, its very
important to people like my sister. Kids with no voice need to be
protected.

Over the years Ms. Pugh has had many prestigious titles, but to
me and my family she has always been Ms. Pugh. To be honest,
I consider Ms. Pugh to be her most important title. Why? The
titles were surfaced. It is Ms. Pugh’s nature to want to serve her
community. It’s in her heart. No matter the title she had, she
always gave it her all. | never looked at her as an ambitious
politician. Rather | see her as a person wanting to make a
difference. It’s like she spent all her personal time working.
Often, | would look at how tired she was, but anytime someone
brought up topics regarding education improvements, or ways to
improve Baltimore; her eyes would light up, and it was like she
would get another life like in the video games. | never heard Ms.
Pugh complain about conditions without suggesting a solution,
and she really didn’t tolerate others complaining around her
without doing the same.

Ms. Pugh never showed a side of being materialistic. She has
always been someone willing to give more to others than she
would have herself. The things that she had for herself, she held
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 11 of 67

on to until they were no longer operable. We had to convince her
get a new car. For the more than two decades I have known Ms.
Pugh she has given all of herself including her health to her
constituents and the city of Baltimore.

Your Honor, there is so much I can write about Ms. Pugh. She
has been such a positive role model, and I have learned many
subtle lessons from just silently watching. I ask that in presiding
over her case that you consider the woman I know, and that you
have mercy in your deliberation.

Thank you for taking the time to read my letter. Please feel free
to call me at any time if you have any questions.
Sigcerely —

   
 
  
 

Gabrielle
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
6500 Cherrywood lane Suite 400

Greenbelt Maryland 20770

C/O Steve Silverman

RE : Catherine E. Pugh

Dear Judge Deborah K Chasanow

1am writing on behalf of Catherine Pugh. | understand
That Catherine is scheduled to appear before you for
Sentencing on February 27, 2020.

My name is James Crump | am Catherine’s brother the
Eldest of seven siblings born to James and Addie Crump
Our father had a six grade education and went to a trade
School where he received a certificate in upholstery.
Our Mother was a high school graduate, who later went
To school for practical nursing. Our father was a union
Laborer, who worked as a boiler mechanic with Baldwin
Ehert Hill and Keene plant making insulation pipes.

Our Mother did house cleaning, she worked at a candy
Factory and later as a practical nurse at the Stephen Smith
Nursing home for the elderly, she worked their briefly.
Our father did not like our Mother working outside of
taking care of us. When there was any repairing to be done
at home, our father would do the painting, plumbing,
electrical, he did it all.

We might have grown up in a average neighborhood,
But our parents saw US as anything but average.

When our parents found out the elementary school we attended

Page 12 of 67
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 13 of 67

Was discarding the old school furniture they went their

And came back with four school desk. We set them up

In the back room of our house to create the school
environment that would enable us to stay focus on our
Class work, if we had any questions about our homework
Our Mother would remind us of why They bought the

World book encyclopedia. Catherine was a excellent student
In school, she was a A, B, honor roll student. She kept

Me on my toes because of how close we were in school,

and in age eleven months apart. She kept me focus on

my academics, outside of my sport activities. Our Mother
would enter, or volunteer us in any amateur talent program
that the church or school would have. We would sing
different gospels on stage.

Catherine and | practiced and played the piano about three
Years together, we would see Mr. Brown our piano teacher
Every Saturday morning from nine to ten A.M. preparing
For our piano recitals. Along with doing our chores around
The house, we would do our homework, and Catherine and |
Would practice our piano lessons for one hour everyday.
We came from a good home, spiritual, family oriented, and
Very discipline. Our parents were very proud of Catherine,
She was the first to enter college, Morgan State University.

| was drafted into the United states Army during the Vietham
War, after serving overseas | was stationed at fort Sheridan
illinois, and later Fort Meade Md. | would visit Catherine
While she was attending Morgan State University, Catherine
Was doing excellent at Morgan, indulging in their activities,

She was a cheerleader, and a member of Delta.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 14 of 67

As a family we love our sister more than anyone can think
Possible. Catherine has always been very supportive of our

Three younger sisters, which are disabled.

Catherine has provided and has taking them in

When there was no place for them to stay. Catherine has

Paid their rent whenever they were behind. Catherine is

Like a Mother to them, as of late she has been very attentive

To our baby sister’s daughters providing a place for one while

She is attending Law school. Catherine has always been a champion
Of people, helping in communities, through education, worship,
Motivation, she is one | know who will always give to those who
Need a helping hand, a listening ear, and words of encouragement.
It is a difficult concept for an outsider to understand, but

it comes from what is inside us.

Catherine will always have support, love, and more importantly
Family. It is with this letter | hope you will recognize and
Understand, the sincere devotion and character of my

Sister Catherine. Catherine has shared her remorse and

Regrets that have led to us being here today, she accepts
Responsibility.

It pains me to have watched her suffer, physically, mentally

And emotionally. Catherine loves Baltimore.

This is my plea to you to see and understand the person |

have known and loved, to please extend a lenient decision.

Judge Chasahaow thank you for your time, | wanted to speak

From my heart, to hopefully give you an insight into

Catherine’s growing up. Catherine grew up ina family that believes

In hard work, she started working at 14. She worked two jobs to
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 15 of 67

Earn her first semesters tuition for college. Our family also beln prayer and mercy. We are all praying
that you show mercy for

her today.

Sincerely

James Crump Jr.

 
 

amy .
)

Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 16 of 67

| | The Mfume Group LLC.

>»

TMG
Everything Leadership

February 12, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
c/o Abigail Tricse, Esq.

Silverman, Thompson, Slutkin & White

201 N. Charles Street, Suite 2600

Baltimore, MD, 21201

Dear Judge Chasanow,

Respecting the ultimate authority of the court, this letter comes in support of former
Mayor Catherine Pugh’s appeal for leniency with respect to the violations of the law that
she was convicted of.

While I’m not familiar with every aspect of the case, | am familiar with her. I've known
Catherine since 1975 when we were both students in college. | still consider her a
friend. Her life, legacy, reputation and name are all now permanently destroyed as a
result of the consequences of her own actions.

In looking at all that you must ponder and consider, | don’t know personally if justice is
better served by sending her to jail at age 70, or by mandating instead, that she spend
several years under court ordered supervision, voluntarily working with nonprofit,
service orientated organizations that provide services and assistance to Baltimore's
poor and indigent communities. This option seems to me at least, to have more value.
Her skills and the accumulated knowledge she has gained over the years could be of
valuable assistance to those community service groups, charities, and organizations in
need of experienced assistance.

| appreciate your indulgence and respectfully ask that you consider my thoughts along
with the many things that you contemplate regarding this matter.

  

incerely, xm

   

= aia cal
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 17 of 67

The Honorable Deborah K. Chasanow,
C/O Steve Silverman, Attorney of Law
US, District Court of MD

Good Morning, The Honorable Deborah K. Chasanow,

lam Ardell Crump, brother of the defendant Catherine E. Pugh. |ama retired newspaper executive having
worked in this field for over 30 years. 11 years with Daily News and Enquirer and 20 years with Random
House at one of their major metropolitan newspaper The Trenton Times. 1 mentioned this because, |
earned a pension and full medical benefits for the rest of my life for my services at Random House. Cathy
could have gone that route but chose to be a public servant which is a 24/7 thankless job in my opinion.
1 know that you have a lot of information to make a decision on how you will proceed, but with the Courts
permission, | would like to introduce who Cathy has been to me all my life. An exemplary Daughter, to
Mom and Dad, God rest their souls. They kept us in church throughout our youth knowing that it would
mold our moral and ethical behavior. Cathy is a dedicated sister to her six siblings. Pretty much raising
our 4 younger sisters as our parents had to work long hours to provide for us and yet Cathy set an example
by being an Honor student throughout school. Providing the example on how we should proceed. She
never got in trouble. No smoking, no drinking of alcohol, no drugs and no teen pregnancy. Not even a
traffic ticket. She is the first to go and graduate from College from amongst our many cousins. In
graduating from Morgan State University to Newspaper owner to TV show host to business entrepreneur
and politician Cathy’s character never came under question. Cathy has been an example for all her family
and friends to mirror. Cathy’s Morals and ethics have been what has led her to be the confidant each of
us her siblings have tapped into for direction. In difficult times whether it been work, financial help or
personal life. My 3 younger sisters that have major heath issues still depend on Cathy’s guidance,
emotional and financial support. Any removal of that could be catastrophic. This whole ordeal has had
Cathy extremely remorseful. Cathy has never tried to intentionally defraud or enrich herself dishonestly.
Healthy Holly was not about making a profit but about addressing an obesity issue in our society. Buying
an older home and fixing it up was not about enriching herself but about staying in the community she
has lived and served for 33 years. The humiliation of stepping out of office because the community has
lost confidence in her due to the media portrayal of these circumstances are punishment enough for
someone who has served and loved the community as she has. Imprisonment and loss of pension is harsh
in my opinion. | have never seen Cathy so distress and second guessing herself as these times have
presented. Cathy has not eaten or slept properly since theses tribulations have unfolded, | have prayed

with and have consoled her as much as | can. Cathy has taken full responsibility for all actions that have
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 18 of 67

led to today. The impact has and is hindering her emotional and physical wellbeing. | ask, no | beg the
courts compassion on punishments and penalties. In closing, Psalm 34 v 19, states that many are the
afflictions of the righteous but the Lord delivers them out of them all. No one is perfect, but Cathy has
tried to live righteously. Again, | beg you to deliver as much mercy and compassion as you have power to
in making your decision. Thank you for -given me the opportunity to give you an honest depiction of the

person you have to pass sentence on my loving sister Cathy.

Sincerely

Ardell Crump

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 19 of 67

 

January 21, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
c/o Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street

Suite 2600

Baltimore, MD 21201

Dear Judge Chasanow:

} am writing this letter on behalf of Ms. Catherine Pugh. | understand that Ms. Pugh is scheduled
to appear before you for sentencing on February 27, 2020.

1 am a former Maryland State Trooper and a former Special Agent with the Federal Bureau of
Investigation. ] have known Ms. Pugh for close to 20 years. Because of my extensive experience as a state
and federal law enforcement investigator and having been involved in the successful prosecution of career
criminals of all sorts, | believe that | am a good judge of content and character.

Despite the recent, unfortunate events that bring Ms. Pugh before you, Ms. Pugh has unselfishly
and faithfully served the citizens of this nation, Maryland, and more specifically, the citizens of Baltimore
City. I have heard her compassionate thoughts, hopes and plans to make Baltimore a safe and better city.
She has lamented over the pain of so many. Throughout my years of knowing Ms. Pugh, I have observed
her sincere and effective efforts to help increase the life chances for disadvantaged people from all walks
of life — especially for youths who live daily with a sense of hopelessness. She has worked diligently to
guide them away from a life of crime and steer them towards real and tangible opportunities. | have
observed her cry when young people went astray, lost their lives or lost their freedom to the harsh realities
of prison. Even after resigning from office, even in her state of regret and mental and physical distress —
she has remained concerned about others. She remains haunted day and night by the pain and misfortune
of so many people. Having been a public servant for over two decades, she remains dedicated to making
people’s lives better. Catherine Pugh still wants to be and can be a significant part of the solution in our
city and in our communities.

Without reluctance, hesitation or reservation, I respectfully ask that in your deliberations,
consider my positive regards for Ms. Pugh. Please weigh her entire service to the public. Catherine Pugh
has led a vast and purposeful life. And undoubtedly like so many others, she deserves some expression of

grace.

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 20 of 67

The Honorable Deborah K. Chasanow
U.S. District Court for the District of Maryland

c/o Abigail Ticse, Esq.
Silverman, Thompson, Slutkin & White

201 North Charles Street
Suite 2600
Baltimore, MD 21201

oo

Dear Judge Chasanow:

My name is W. Paul Coates. | have been a Baltimore business owner for the last forty five years.
}am a book publisher and printer, and! am also a friend of Catherine Pugh. | know Catherine to
be an awesome human being, and a woman who has for most of her life lived a life of service

and giving to others.

Her life of elected public service is preceded bya life of community service. I've always known
her as an advocate for people who are less fortunate than others. She is, and always has been,
addicted to volunteerism. She has worked on the boards of city, county and state nonprofits, all

at the same time.

Catherine is an exceptional citizen who grew of age when Black people advocated in this city
and across the country for social and economic parity. While some saw that goal in narrow,
limited ways, Catherine always projected these goals as beneficial for all segments of our
community. She sought out ways to bridge the gap in our city between Blacks, Whites, and
other communities. She worked with labor organizations and big business in the same way. She
took on social issues seeking solutions that brought change and betterment.

Her work and vision for Healthy Holly was like that. Early on, she shared with me the potential
she saw in solving childhood health issues. She committed herself to introducing healthy
alternatives for children at birth. She saw this as a way to eliminate diseases like obesity and
other illnesses that plague our children. She saw lives being saved and medical dollars being
redirected to other life-saving measures. Healthy Holly became her passion and she began
sharing that passion with the world through the books she published. | was an early consultant
to her, and helped with design and marketing ideas for her books. My company printed the first
250 prototype copies of the book. | also helped her work out pricing for the series and made
suggestions on where to obtain the best prices for her printing needs. In hindsight, | wish that |
had helped more, giving structure and organization to her publishing efforts. While Catherine
was a model community advocate, and a successful public servant who introduced and
supported many laws and resolutions benefiting the people of Baltimore City and the state of
Maryland; she was, and | mean this with all due respect, a lousy publisher, with an inadequate
structure to support the books she published. Much of her trouble stems from this fact.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 21 of 67

Catherine has pled guilty and accepted responsibility for criminal acts. Some, if not all, could
have been avoided if the proper structure was in place to support her or warn against her poor

judgement.

Unfortunately, as a human being she made mistakes. Tragically, her errors have cost her the
things she valued most, the trust of her community, and the “dream job of her life” - mayor of
Baltimore, the city she has always loved. She continues to be vilified by local, national and
international media, shunned by former colleagues, and made the subject of bitter jokes. She
has been marked with a shame that obscures her decades of service to others which will
remain a tarnish on her legacy for the rest of her life.

All of this has taken a toll on the Catherine Pugh | once knew. Gone is the once vital, and ready
for all obstacles Catherine. That person immediately left once all this turmoil began. The first
five months of her ordeal was marked by endless crying and self-anger that kept her exhausted
and in bed; eating little and sleeping less. Your Honor, during that time | watched over her
almost daily, she made fast friends with failure and disappointment. Her biggest
disappointment has been that she failed the citizens of Baltimore. She continues to punish
herself, and seems to not understand the value in “forgiving oneself first.” Only recently, within
the last two months have | seen some change for the better. That change is reflected in her
gaining enough strength to attend religious services, and hosting small meetings with neighbors
and friends. During those meetings, she has expressed acceptance of her guilt and apologized
to those present for her errors. Her attendance at religious services have been healing and a
respite from the constant media barrage which vilifies her still. At church and among friends,
her healing has been aided by forgiveness , acceptance and an expectation that she will recover
from this series of wrong acts and return, not as “Mayor Pugh,” but as Catherine Pugh, the
consummate community contributor.

On behalf the many people in our community who have benefited and are inspired by
Catherine Pugh, even with her mistakes, | ask that when weighing a just outcome for Catherine,
you consider that at 70 years of age, she still has a lot of energy and initiatives and goodness to
share with our community. Many of us believe that a benefit could actually come from her
future service to nonprofit and/or church-related organizations. The heads of several
organizations that | have spoken with are eager to tap into Catherine’s experience and
expertise. My request is that as you weigh all options for sentencing, you give strong
consideration to a plan for home detention and service to her community.

W. Paul Coates

lol

Black Classic Press

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 22 of 67

Eric Addison
February 12, 2020

The Honorable Judge Deborah K. Chasanow
U.S. District Court
c/o Steve Silverman

Dear Judge Chasanow:

| met Catherine Pugh in Baltimore City in 1981, when she was publisher of a weekly newspaper
she had founded named African American News & World Report. Catherine (“Cathy”) was only
four years out of Morgan State University then, having earned her bachelor’s and master’s
degrees in business administration there, while also working multiple jobs on and off campus to
pay her own way through school.

| had recently returned home to Baltimore from California, where I’d spent nearly three years
working in rather menial jobs and ineffectively pursuing my dream of being a published creative
writer. | had graduated from an Ivy League school, Yale University, in 1978, and had my B.A.,
but | was still struggling to find a purpose. Catherine Pugh helped me find it. | can’t overstate
her importance in my life.

In her low-paying (often “no-paying”) position at African American News & World Report
(AANWR)}, Catherine provided a safe space for numerous aspiring journalists, writers,
photographers and graphic artists to grow their skills and experience in a labor of love. Many of
us, myself included, later moved on to build our careers with what we had learned at AANWR,
often with Catherine’s help. | have made my living — and supported my family — asa full-time
writer and editor now for more than 20 years, and 1 still live in Baltimore.

As her copyeditor at AANWR, and in other projects in later years after the newspaper had
closed, | got to know Catherine’s thought processes well. They were revealed in her rough
drafts: sometimes subpar on the grammatical details but always At in the concept. She was and
is a “big picture” person, a visionary. Her greatest strength as a leader, as | saw it, was her
ability to bring people together in a great cause and help us see our own ability to improve
things, our power to make a positive change.

Her newspaper reflected her incredible spirit of optimism and positivity, and to her former
employees at AANWR, that Is who she is. Where others saw nothing but problems in Baltimore
City — in race relations, in economic opportunity, in economic inequality, etc. — Catherine saw
obvious solutions, such as making ways for black and white citizens to get to know each other.
And she encouraged us, often again resistance, to look for solutions likewise. Her work

Page 1 of 2
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 23 of 67

reflected her world view, and as decades passed, | began to see the positive change she had
envisioned, and | slowly accepted the wisdom.

When Catherine decided to go into politics, | honestly feared for her ability to survive. | couldn’t
see how such a good, trusting and ethical person would be able to succeed in what I saw as an
often sordid and backbiting world. But again, as time passed, | got to see how she used the
same quiet strengths she showed at AANWR to make improvements in the broader community.

| remember a conversation | had with her about 12 years ago. | was doing sorne writing fora
political consultant, a friend, and Catherine questioned me about his ethics and whether he was

focused on truth or only on winning. That let me know she was still the Catherine Pugh | had
known.

Catherine Pugh still has much to give to Baltimore City. | beseech the court for leniency for her
in this sentencing, so that she can continue the good work she has been doing for so long.

Sincerely,

C4 hdr

Eric Addison

Page 2 of 2
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 24 of 67

Drake EJ. Winkey

 

Honorable Deborah K. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane
Greenbelt, Maryland 20770

RE: Catherine Elizabeth Pugh

Dear Judge Chasanow:

Ms. Pugh has many titles, politician, entrepreneur, philanthropist, and businesswoman. To me, she is
more than those tittles she is a neighbor friend and most importantly she is family. | have known Ms,
Pugh since early 1996. When my family moved into the home directly across the street. Since a child,
she has constantly encouraged me to do my best and continue to pursue higher education. She always
made me feel | could accomplish anything if | committed to hard work,

Throughout my life, Ms. Pugh has always been someone | looked up to. As a child, she would often allow
us to come along to fancy events and galas. | remember my sister and | sitting in the door of our home
waiting for her to come in from work. When she was running for the city council, my sister and | being
the only children in fancy dinners goofing off and Ms. Pugh not being embarrassed but embracing our
curiosity. My first job as. a teenager was Cutting her grass. When | look back on it, | did not do a great
job, but she kept me doing it because it was important for me to understand the power of
entrepreneurship and honest work, and that was more important than her having the best-looking lawn
in the neighborhood. Ms. Pugh has always been a selfless servant for the state of Maryland and the city
of Baltimore, not because of the things she has done on a major scale but because she has always
thought about the fittle people, the people that others might think to be insignificant. An example of
this is when she was looking to create legislation to regulate the licensing of Mopeds and scooters, she
came to me a 17-year-old High school student and asked my opinion because she knew that the change
in the law would directly affect me. When it was time for me to go to college, she helped me to secure
multiple scholarships and continued to check up on me once | left for school. | could go on and on about
how Ms. Pugh has been in my corner and in the corner of countless other people in this city but the one
thing | just really want you to understand is that she is an amazing person and an asset to the
communities in which she has served. ,

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 25 of 67

Judge Honorable Deborah K, Chasanow

February 1, 2026
Page 2

In closing, | cannot say | am not disappointed at the decisions she has made however Mrs. Pugh has
consistently stood by my side, and now it is my turn to stand by her. She is family and | do believe family
should support each other no matter the circumstance. | hope this letter allows you to see a different -
side and understand the type of positive effect she has on the lives she encounters. i also hope that by
you showing any sign of leniency that you see this not only as a blessing to her but also to those closest
to her.

Sincerely,

Lee

Neighbor and Friend
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 26 of 67

Piccola L. Winkey

   

Honorable Deborah K. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane
Greenbelt, Maryland 20770

RE: Catherine Elizabeth Pugh

Dear Judge Chasanow:

1am writing this letter in reference to the character | have seen and experienced in Catherine Pugh. Catherine has
been a neighbor and friend to myself and family for over 24 years. During those years, | have watched how she
encouraged my two older children as well as many others to achieve higher education and goals. Catherine has
even encouraged me to complete my cosmetology course towards my final years working for the state of
Maryland. Catherine is one of the most compassionate and humble people | know. She encourages children as well
as adults to push themselves to be the best version of themselves.

As her neighbor {who lived directly across the street from her) | was able to watch how much Catherine loved the
city of Baltimore. A few years ago, | would see her leave out every day for her daily run. | noticed she did not have
any earbuds, so } offered her a pair, she replied “no thanks, | like to think when | run throughout the city”.

in the 24 years of knowing Catherine, | have cried on her shoulders for many life adversities. On July 31, 2002, |
gave birth to my youngest daughter. When my daughter was born, she was diagnosed having down syndrome. |
was devastated, causing me to fall into a deep depression. After being discharged from the hospital, Catherine
visited me bearing gifts and words of encouragement. A few weeks later, Catherine rallied all the neighbors to
have a block party to introduce the new baby. This is the type of kindness she not only had for me, but many
others.

Catherine always took time out of her very busy schedule to listen to my concerns. ij remember talking to her
about my concerns of my daughter’s bus aides. After listening to me, she drafted a bill that was later made into a
law.

As Catherine's friend and neighbor, { hope that this letter serves as a small reflection of how wonderful of a person
she is. How much she enriches those lives that she encounters.

Sincerely,

tegen. lif

Piccola L. Winkey
. Neighbor and Friend

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 27 of 67

Bruce Howard Williams

 

Honorable Deborah K. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

RE: Character Reference Letter for Catherine E. Pugh
Dear Judge Chasanow:

Lam writing this Character Reference Letter on behalf of my close friend Catherine
Pugh. I write this letter to attest to Catherine’s good character and long-standing
dedication to her community and to society. Her current situation stands in strong
contrast to her otherwise exemplary life and work.

Catherine and I have been close friends since 1992 when we were both in the year-
long Greater Baltimore Community Leadership Class. At that time, Catherine was
President of her media company, and I was an executive for the IBM Corporation.
The GBC class exposed us to many opportunities and challenges of Baltimore’s
economy, employment, human services, public safety and health care systems.
After one of our coffee meetings, Catherine started asking, “How can I make a
difference to help Baltimore address the challenges facing many of its citizens.” |
personally think it was sometime during the year in our GBC class, where she
found her calling for public service.

In 2018, I joined Catherine’s Staff at City Hall, and to no surprise to me, the key
initiatives her staff worked on reflected many of the things Catherine talked about
doing to improve outcomes for Baltimore City. For example: focusing on African
American Men, Senior Citizens, Crime Reduction, and Grass Root Community
Organizations. This is what my friend Catherine has done her entire time in public
service, take action! She has a heart of gold, caring, committed, dedicated and is a
humanitarian.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 28 of 67

Hon. Deborah K. Chasanow
Character Reference Letter of Catherine E. Pugh

I witnessed firsthand one frigid morning, while driving to a meeting with the
Mayor, when she spotted a child standing on a street corner and this child was still
on that same corner when we left the meeting. She asked the driver to stop, got out
of the car to speak with the child. She reached into her purse to give him some
money and then called human services to assist the child and his family. She had
tears in her eyes after meeting with the child, wondering what can be done to
prevent situations like this. She is a very spiritual person!

Catherine has shown a steadfast and resolute intent to move past this unfortunate
situation, of her own making, in a constructive manner. Catherine takes full
responsibility for her current situation and her role in bring it about. She has
prayed, and she is very remorseful about her actions that bring her before the court
in this matter.

Finally, I hope the court will take into consideration all the good work my friend,
Catherine Pugh has contributed to the Baltimore community in her 30 years in
public service. Given this is Catherine’s first and only time before the court, I hope
you can grant her leniency.

Sincerely,
Bruce H Williams
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 29 of 67

The Honorable Deborah K. Chasanow |

U-S. District Court for the District of Maryland
c/o Abigail Tiese, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street Suite 2600

Baltimore, MD 21201

 

Dear Judge Chasanow,

-My name is Atiba Wise II. met Ms. Pugh in December 2015, casually while okie at. MICA asa.
security guard. At the time, Ms. Pugh was.a Senator. Ms. Pugh took, interest in me, hoping | that [ we id aa ce
be the statistic of an average young black male from Baltimore. Ms. Pugh inquired. about my fu are <
asking me what 1 wanted to do asa career? 1 told Ms. Pugh 1 was interested i in becoming a Baltim
Police Officer. Ms. Pugh encouraged me to take the civil service test. 1 did and I passed. rE cont ce
take the physical agility test, psychological exam, polygraph test and background investigation. Tn ‘August
2016, | was hired as a Police Trainee. I worked hard and diligently throughout the e academy. On October
26, 2017 1 was awarded the position, Police Officer.

  
  
  

It-was because of Ms. Pugh that I got the position. She not only guided me » through this hard process, but
she dedicated her time working with me. Ms. Pugh may have made a mistake but investing in me isn’t

one. Since I’ve been working for Baltimore City. Police Department, Tive assisted the Fiscal Unity with be
making payroll more efficient. While in field training, I helped rescuc my Vield Training Officer. While age
on a routine traffic stop, a car speeding down North Ave struck my Field Training Officer. lir mn
called for assistance, blocked off North Ave, rerouted traffic and controlled the scene. 1 alsowas
‘accommodated for helping save several lives in the Mount Street house fire. Finally, T’ve helped the nee
department with its recruitment efforts and recruited 12 officers working patrol. .

  

 
 

   
 
  

 

 

This is not about me; this is about Ms. Pugh, who gave a poor: black bey an opportunity. y An oppenuility a
that has changed so many lives in the past 3 years. An opportunity to show the good in people and spread.
love amongst a city that is full of hate and destruction. 1am who I am because of Ms. Pugh. I will not

give up because she taught me what it is to fight for what is right. Sure, she has flaws but haven’t we all?

I believe no one mistake is worse than the next persons. Ms. Pugh is devastated. She's been sitting in ber ue
home, distraught and disappointed in her actions since the allegations came out. Py witnessed. it,Ms. S
Pugh understands that she’s made her mistake-and she must face the consequences. | just hope and pray.
that you reduce her sentence. Ms. Pugh will be 70 ibis year and she’s not in the best of health to withstand -

along stay in prison.

 

 

 

 

 

Ms. Pugh has encouraged me to go back to college and graduate. She also wishes to. seeme promoted
within the police force. l have already started studyin g for my Sergeant’s Exam and will soon be enrolling
m college. I hope to be able to see Ms. Pugh again someday as she deserves to witness my —
accomplishments. [ set out to do it within the next few years. I would be devastated if she wasn’t able to”
do so. Ms. Pugh is someone who saw potential in mc, supported me, guided me and ultimately took me:
under her wing as a mentee to show me the right way; to do things correctly and ethically. Please find it in
your heart to spare this woman a second chance.

 

diately S : oe

 

 

 

 

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 30 of 67

Dear Honorable Judge Chasanow.

| am in prayer that this letter will reach you well. | am writing to you with a very heavy and
troubled heart concerning our beloved ex-mayor Catherine Pugh. | pray that leniency will be
given as it relates to the sentencing of this woman who is, by all means, a very compassionate
and caring human-being.

As a local activist and someone who truly cares for the betterment of humanity, | have been
blessed to know Ms. Pugh for many years. | could say without a doubt that if she had never
been elected to any office, she would have worked just as tirelessly in trying to bring change to
this city in a positive manner.

| am not overlooking nor trying to justify the mistakes she has made. However, | could mention
s0 many deeds of goodwill this woman has done and not just for myself but for so many others.
Personally, | can see no justice in sending this woman to prison, she has suffered physically
and mentally in a never-ending manner.

If it was not for the restriction of time, | would write so much more. Not my personal time but
respecting your time Honorable Judge. However, | will point to a very personal matter that the
former Mayor has done for myself. | am highlighting this particular time and not that 1 can't point
to other times.

My wife Yetty Goodin passed away on May 27, 2018, and while she was in Mercy Hospital
dying from cancer, | calied the "Mayor" just asking that she could send flowers to my wife. She
did not send flowers but what she did was to personally come to the hospital twice and each
time she brought flowers and spent time with my wife while she lay on her death bed. | will be
touched forever by such an act of kindness and concern.

| have pointed this incident out to just say if she was able to take time out of her schedule to do
much for me and my wife, | could only imagine the time and concern she has given to others. |

could point to other matters of love and concern that this woman has shown for myself as well

as others.

As her tenure of "Mayor," this woman stayed up and cried many nights trying to find all the right
solutions and trying to put all the players together that would turn this city in the right direction.
Yes, she has made some mistakes that will be with her forever. However, to send this woman to
prison will only further her sufferings and those of us who love and respect her.

| am asking that the courts will look at her merits of good work and that what | and others will
offer will be considered. | am thanking you in advance and if at all, there is anything to ask of
myself please do not hesitate. | could be reached at | will close as | opened,
praying that leniency will be offered and considered.

Respecttully,

William "Bill" Goodin
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 31 of 67

DENISE DeLEAVER

 

January 17, 2020

Judge Deborah K. Chasanow
6500 Cherrywood Lane
Suite 400

Greenbelt, Maryland 20770

Dear Judge Chasnow:

| am writing you on behalf of my long time friend Catherine E. Pugh. | understand that
Catherine is scheduled to appear before you on February 27, 2020. | have known Catherine for
more than 35 years meeting her at a business seminar and we have maintained a close personal
relationship throughout these many many years. | sold Catherine her first home in 1988 in the
Ashburton community and she and | have worked together on our neighborhood board and on
many other business and civic organizations. Catherine and | have gone Christmas caroling in
our community. | have worked the election polls on numerous occasions, stood on street
corners , handed out literature doing this for my friend running for whatever office at that time.
Catherine is the godmother of my son and we have shared numerous Thanksgiving, Christmas
and other holidays together.

Catherine is a very thoughtful and giving person always looking to bring out the best in others. |
know Catherine has pled guilty to said charges but this really does not display her good
judgement and integrity. Catherine really cares about people, sometimes she cares too much
about others to her own detriment. | know she cares for others as! was going through a bout
with cancer and even though she was running the city and being extremely busy she always
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 32 of 67

took time out to call to see if | was ok and if | needed anything. Catherine gives unselfishly to
her family, friends and to Baltimore. She is a very honorable woman who through this ordeal
has suffered and is still suffering over this personal pain and anguish which will follow her
through the rest of her life. Please take into consideration all of her public works, time,
commitment and energy Catherine has given to her beloved Baltimore City.

Once again, | hope you take all of this under advisement when you contemplate her sentence
on the 27" of February and consider giving her mercy and leniency.

Thank you,

Denise DeLeaver
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 33 of 67

Judge DeborahK. Chasanow
6500 Cherrywood Lane Suite 400

Greenbelt, MD: 20770

Judge Chasanow:

Thank you for taking the time to read this letter in support of Catherine Pugh. My
name is Ocola Keelen. | reside at 8604 Lucerne Road, Randallstown, MD. Lam
submitting this letter because | know that you have an important decision to
make concerning the future of Catherine Pugh. One of the things stated by
Catherine pertaining to this case is that she takes full responsibility for all that has
led to this day and anything that has her name on it. She has suffered mentally,
physically, and emotionally. She is very remorseful as she continues to express her
desire to be the best person she can be.

| have known Catherine Pugh for 50 years. She has always been someone who
genuinely cared about improving the lives of our children.

Ms. Pugh has supported her family, friends and community unselfishly giving to
meet needs without hesitation or regard for her own being. She has focused
special emphasis on children and economic equality. With the intention of
educating the Black Community, she founded the African American News and
World Report in 1976. It was a weekly newspaper that informed the Black
Community of happenings in the community, the nation, and Africa.

Catherine’s devotion to the city of Baltimore has been instrumental long before
elective office. She has served on over 24 community boards, giving of her time
and talents.

She served as a special editor to the Sunpapers where she produced five special
publications a year introducing positive Black people to the community in the
areas of Business, History, Health, Entertainment and Professionals. Through
those publications she created the Henry G Parks, Bridging the Gap Award to
present to the city a Black person and White person that worked to improve the
economic gap in the Black and White community.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 34 of 67

Catherine has dedicated much of her life to improving the lives of our children.
The FISH OUT OF WATER PROJECT that she spearheaded raised a million dollars
and provided instruments for our children and helped to wire the classrooms.

As mayor she made Baltimore City Community College free so that
underprivileged children could be afforded higher education.

She also started the Baltimore Marathon 20 years ago and it continues to have an
annual impact on our city of nearly 40 million dollars a year giving away hundreds
of thousands to local charities.

Finally, through her efforts Baltimore has more opportunities zones (44) than any
other city in the nation. She also created the NEIGHBORHOOD IMPACT
INVESTMENT FUND with 52 million dollars by not selling city garages but leasing
them, which has grown to nearly 100 million dollars and is targeted to jump start
and expand development in our underinvested neighborhoods like Park Heights,
Sandtown, Oldtown, and Druid Heights.

Even though it is a difficult decision, | am praying that you would please consider
being merciful to Catherine Pugh. | know that she genuinely has a heart and soul
for the people in spite of some bad judgements that do not reflect the true
character of the person that | know her to be.

Respectfully submitted,

Ocola Keelen
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 35 of 67

January 31, 2019

Dear Judge Deborah K. Chasanow,

| have known Catherine Pugh for almost 6 years. She represented my neighborhood as a
Senator and | served in the Mayor’s cabinet as Director of the Mayor’s Office of Sustainable
Solutions. This was an office she created which was responsible for not just collecting
performance data but bringing the city’s agencies together to reduce violence through
neighborhood revitalization and mandating that the agencies work collaboratively to provide
immediate support to our most underserved communities. | know her as a fierce champion of
our city and admire her for always speaking out against unfair treatment and service to
Baltimore’s neighborhoods.

Everyone knows that a mayor has a difficult role with long days and is challenged with being an
operational leader, politician and ceremonial leader but it is not usually expected that a mayor
will take personal interest in the many people she encounters daily. | saw her at 7 in the
morning directing the city’s agencies and late in the evening helping young people she met on
the streets of our city. She mentored and took care of several young people who were suffering
on the corners of Baltimore. It was incredible to me that the Mayor of the largest city in
Maryland could still find time to bring food and clothes to someone. | saw her pick up
individuals take them to her home, offer support and connect them with mentors and
counselors. | soon learned that as a part of her cabinet that this should be my job too and |
followed her example by counseling and supporting a young woman back from addiction,
unemployment and homelessness.

Working with Catherine Pugh changed my life. |learned a valuable lesson in how a public
servant should connect directly with individuals not just from an office in City Hall or at a town
hall meeting but on the corners and in the alleys. Since leaving City Hall | see a woman who is
remorseful, apologetic and still committed to helping those in need around her. | ama witness
to her generosity, compassion and impact. Please consider how she has dedicated her life to
help those who need it the most.

Sincerely,

Kendra Parlock
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 36 of 67

Rev. Rhonda S. Boozer-Yeary

February 10, 2020

The Honorable Deborah K. Chasanow
U.S. District Court Judge
c/o Steve Silverman, Attorney at Law

Re: Catherine E. Pugh
Dear Judge Deborah K. Chasanow:

i} have known Catherine Pugh, as an acquaintance, sorority sister, and former church member, for over 20 years. |
was troubled and, quite honestly, shocked to learn of the recent charges, as | have known Ms. Pugh to be an
upstanding citizen, and a woman of faith, with an abiding love for her community. It is for this reason, that }am
pleased to write a letter of support. While | fully understand the seriousness of this matter, | hope that the court
will show some leniency.

| have had the opportunity to watch Ms. Pugh grow and evolve, over the years, from taking a fledgling media
ministry, at a local mega-church, to a state-of-the-art ministry and into a well-respected business woman and
politician. She’s made a significant impact in the State of Maryland, as a senator, and in the City of Baltimore as
mayor. She loves her community, and the effect of the good that she has done, is still being felt. As a state
senator, Ms. Pugh collaborated with the Maryland Institute College of Art (MICA) to establish the Baltimore Design
School, a middle-high, college-prep school offering specialized study in the fields of architecture, fashion, and
graphic design to inner-city students, who may not have, otherwise, had such an opportunity. The school is still
going strong. As mayor, Ms. Pugh instituted the Mayor’s Scholars Program, making tuition at Baltimore City
Community College (BCCC) free for recent graduates of Baltimore City high schools. My children started calling her
“Aunt Cathy,” not by any prompting from me, or my husband, after seeing her campaign ads all over the city of
Baltimore and having warm interactions with her. Children are some of the best judges of character. There are
times, however, that even at the height of our success, and in the midst of our zeal to be the best, that we make
wrong decisions. Ms. Pugh is no different. It is then that, as Christians, our faith reminds us that we must repent,
turn from our wicked ways, and receive the ultimate forgiveness and redemption from an all wise and loving God,
who doesn’t condone our actions, but loves us no less in spite of them. As a woman of faith, Ms. Pugh has done
that.

By pleading guilty, and forgoing a trial, Ms. Pugh has taken responsibility for her actions and has shown that she is
ready to continue to grow beyond this. | know, beyond the shadow of a doubt, that she is sorry for some of the
mistakes that she’s made and the negative impact those decisions have had on the lives of others. That is a
“cantence” that she will have to live with for the rest of her life. Despite the current charges that Ms. Pugh is
facing, | still find her to be an honorable individual, a valuable member of the community, and a good human
being. | am hoping that she is given the opportunity to move on from this, with the least number of impediments
possible, and that this letter will be taken into consideration as sentencing is deliberated.

Sincerely,
Rev. Rhonda §. Roazer-Yeary

Rev. Rhonda S. Boozer-Yeary
i
i
{
|
i
}
}

 

Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 37 of 67

January 18, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
c/o Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street

Suite 2600

Baltimore, MD

 
 

Dear Judge Chasanow:

iam writing this letter on behalf of Catherine Pugh. | am writing it as a comrade-in-arms to Ms Pugh who | have watched
serve the Baltimore community and its citizens for at least 40 years. In that time, | have never seen her commit a single
dishonest act, though | am aware of countless life changing acts of kindness done quietly beyond the glare of public
scrutiny. She has always modeled impeccable integrity, and that is what makes what she is charged with so
disconcerting - it is totally out of character; it makes her look like a person of low morals with criminal intent.

From personal experience, as | am sure you are aware, human beings make mistakes for a variety of different reasons.
Ms Pugh’s mistake has landed her in a court of Law devastated, publicly humiliated, and in deep, unyielding contrition
for the act that has brought her there. She has no criminal history and no prior indications of criminal behavior, and her
record of public service has been phenomenally consistent and stellar enough to prompt the people of Baltimore to
elect her mayor.

Given the particulars set forth in this communication, | ask your honor to be merciful in your judgement and sentencing
of Ms Pugh, and show her the same compassion she has shown others, in this time of personal tribulation; | cannot
begin to describe to you the deep personal hurt, sorrow, remorse and repentance she is experiencing in correspondence
to this event.

Sincerely
Avon J. Bellamy

Retired Former Director,
The Maryland State Commission on Medical Discipline
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 38 of 67

irc.

Greating a Pp itive lifestyle for veterans”

6659 Belair Road, Baltimore, Maryland 21206

    

National Association for Biack Vets

   
     

   

February 4, 2020

The Honorable Deborah K. Chasanow

U. S. District Court for the District of Maryland
c/o Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street, Suite 2600
Baltimore, Maryland 21201

Dear Judge Chasanow:

My name is Clarence Davis, often times referred to as “Tiger.” | retired from the Maryland House of
Delegates in 2006 and fromthe faculty of Morgan State University in. 2013.

During my graduate school years at Morgan in the early 1970s, Land many other veterans returning
from various military-expeditions at home and abroad found ourselves shunned and disparaged because
of our patriotism. We organized a Veterans Club and. began to positively assert our presence on
campus. One person who'rendered friendship, aid and comfort was Catherine.

Soon after graduation, Catherine created a vehicle for fresh dialogue on community problems by
publishing the African American News and World Report, which allowed non journalists to engage in
problem solving by presenting other opinions. One of our MSU Vet Club leaders who had been
promoted by Catherine and elected Student Government President suggested that | write a column,
Writing this column, and Catherine’s inspiration, restilted in a rebirth of my commitment to community
and subsequent election to the Maryland House of Delegates.

Soon thereafter, Catherine pursued electoral politics. She brought something special and different to
the political arena. She was a thinker and worker, with vision and commitment. She saw the need for a
Baltimore Marathon; | did not see the advantages to the African American Community. Her mission was
to lift up the City and the people would rise with the city.

Your Honor, | could go on and on discussing Catherine’s innovations, qualities and ideas for improving
life within Baltimore City. Her value to people and community is awesome. She does not fear being on
the frontline combatting decadence. She inspires those around her. We, and the City, need her.

 

 

 

 

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 39 of 67

| encourage your consideration for Catherine and pray that you favorably respond to my plea for
affective utilization of her skills and commitment as opposed to incarceration. If punishment is
paramount, there can. be no greater punishment than the pain she is currently enduring.

 
  

nd Public Affairs Command

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 40 of 67

January 29, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
c/o Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street

Suite 2600

Baltimore, MD 21201

Dear Judge Chasanow:

I have known Catherine Pugh as a good friend and colleague for over 25 years. I was troubled
and surprised to hear about her case, because she has always been an upstanding, righteous and
exceptional person. Throughout the years that | have had the pleasure of knowing Ms. Pugh and
working with her, she has always demonstrated a penchant to be a very trustworthy, reliable and
decent individual with impeccable character who would go the extra mile to serve the needs of
others, support her colleagues and volunteer her time unselfishly. Moreover, due to the fact that a
lot of my work, over the years, has been directed at addressing the life-affirming needs of
underserved youth and families, Ms. Pugh never hesitated to support my efforts and she also
served as a committed and caring mentor to a number of the young women that participated in
my program. Thus, it is for this reason that I am totally proud to write this character reference
letter for Catherine Pugh. I truly understand the seriousness of this matter, however, it is my
profound hope that the court will show some leniency.

While it is true that Ms. Pugh has made some unfortunate decisions, thus resulting in this case, I,
and so many others throughout the community, know her as a very principled and caring member
of the community. And, even though I was surprised to hear about the charges leveled against
Ms. Pugh, she has shown remorse, suffered tremendous pain and shared with me and others
feelings of sorrow, shame, self-accusation, and has accepted responsibility for committing the
crimes she has been charged with.

1 am convinced that as Ms. Pugh moves forward, she will emerge as a better person, a more
giving person and a more serving-centered individual. Therefore, it is my sincere hope that the
court will take this character reference letter for Ms. Pugh into consideration at the hour of
sentencing. Despite the current case and charges against Ms. Pugh, she is - without question - a
remarkable person, a valuable member of the community and a committed and caring public
servant who should be given a second chance, because she still has so much to give back to the
community and to share with others.

Sincerely,

Richard aA. Rowe

Richard A. Rowe
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 41 of 67

January 27, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for. the District of Maryland
c/o. Abigail Tiese, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street, Suite 2600

Baltimore, MD 21201

Dear Judge Chasanow:

Lam writing to you in support of Catherine E. Pugh, who J understand will be appearing before
on February 27, 2020.

1 have known Catherine for nearly forty years and have always. been impressed with her
commitment and dedication to public service.

As a leader of a healthcare workers union, I had opportunities to work with her when she was in

the Baltimore City Council on issues that helped improve working conditions and the lives of
nursing home and hospital workers. As president of the Maryland and District of Columbia.
AFL-CIO, | had the opportunity to work with her on bills at the State level to: amend our early
voting procedures; expand. our democracy by restoring voting rights to parolees; keep our
citizens safe from certain pesticides; ensure gender equality in wages; pass Maryland’s higher.
minimum wage law; and the list could go on.

I believe that she continues to share that same commitment and dedication to public service
today. I ask you to please consider all the good that she.has done in her life, when you consider
her sentencing.

She has admitted her guilt for her transgressions. She has already suffered public embarrassment,
much physical and mental anguish; and has repented.

Please allow her the most expedient opportunity to again make the kind of useful contributions to
society that she is capable of.

Ithank you for your kind consideration.

Fred D. Mason, Jr:

   
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 42 of 67

Andrey L. Bundley, Ed.D.

 

January 29, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
c/o Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street

Suite 2600

Baltimore, MD 21201

Dear Judge Chasanow:

With great sincerity, | write this letter on behalf of Ms. Catherine Pugh who is scheduled to appear
before you for sentencing on February 27, 2020. It is my hope that you will consider the whole life of
Catherine Pugh and in your wisdom, consider all of her value to the communities that she has served over
her lifetime and continue to serve.

I have served as an educator in the Baltimore City Public School system for over 25 years ~ both as a
principal and as an administrator. 1 have seen the pain and heart ache of countless children and their
families. Despite my earnest attempts to help, I have seen many of them fall into the depths of despair with
no expectation of return or revival. Many of them sink to these pits because of bad decisions that were
avoidable. Their choices were short sighted and the consequences dire ~ to them and to others. But I have ~
also seen far more people (children and adults) scratch and struggle up from these depths and, against
tremendous odds, eventually become responsible, valuable human beings. They evolve to new personhood,
capable of making good, healthy decisions for the rest of their lives. I therefore, consider myself somewhat an
expert in human character, resilience and recovery.

| have known Ms. Pugh for nearly twenty years and without reservation, do vouch for her character.
She has demonstrated repeatedly an unselfish desire to help people. Ms. Pugh was brave enough to take on
the challenges of opening a Charter school in Baltimore City. Her interest was far from self-serving. Because
of her commitment to improving educational opportunities, Ms. Pugh was the first in the state of Maryland to
offer free community college to graduating students who had only a narrow vision beyond high school. “We
can do better,” I would often hear her say regarding the life chances of children and their families. This is not
the practices or the heart and soul of an individual who is indifferent about others.

Unfortunately, Ms. Pugh has made mistakes and errors in judgement. But who among us can claim
that they have not? Some bad decisions lead to unforgivable, human tragedies. But most us, like Ms. Pugh,
make the kind of regrettable decisions that do not. Ms. Pugh’s work, knowledge and expertise are of utmost
value to our community. Her body of positive work and deeds were and are impactful. Her pluses far
outweigh any minus.

Please examine all of Catherine Pugh. Humbly, | ask, Judge Chasanow, that her immeasurable good
deeds be weighed heavily on your scale of fairness.
rel

 Buadjey, Ed.D.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 43 of 67

TRAVIS WINKEY STUDIO

 

 

 

 

 

 

February 1, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
101 West Lombard Street

Baltimore, MD 21201

Dear Honorable Deborah K. Chasanow:

1am more than honored to write this character letter on behalf of Mayor Catherine Pugh. | have known
Mayor Pugh for over 50 years. Her character and love of people, has been one of her most outstanding
characteristics. | had the pleasure of meeting Mayor Pugh, when she first came to my studio and was
interested in becoming a model. Her outlook on the desire to entertain led her to be one of my most
prominent students.

in her success to pursue bigger and better things, she always managed to entertain the youth in fifting
them to higher heights. Mayor Pugh has helped over a thousand youths throughout Baltimare City. She
has been a persuasive role model, demonstrating a positive outlook on life, telling our youth “You can
be anything that you desire to be, but it will take hard work and determination”.

iknow without a doubt, that if Mayor Pugh is incarcerated, that it will devastate her to no end. Let her
do her time by helping our youth. They need her more than ever now. She has a gift in communicating
with them. | do believe she will be very instrumental in helping to cut down on the crime that has
overwhelmed our city.

Mayor Pugh’s love for Baltimore was something that could not be hidden. I’ve seen her countless times
on T.V., out there in the city doing whatever was necessary to make Baltimore a better and brighter city
that any Baltimorean would be proud to say “That’s My City and We Love our Mayor.”

| know in my heart, that Mayor Pugh still has a lot to offer. | don’t know what God has in store for her,
put { know it’s good and it’s going to be great. ,

| close by saying, | have been blessed to have shared the love that she bestowed on our city and | wish
her nothing but the best. She is a good person and well deserving of her good deeds.

Respectfully Submitted,

Travis Winkey Ss
   

Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 44 of 67

January 29, 2020

The Honorable Judge Deborah K. Chasanow
6500 Cherrywood Lane Suite 400
Greenbelt, Maryland 20770

Dear Judge Chasanow,

My name is Paulette Walker Johnson, retired coach and Professor Emeritus, Virginia
State University in Petersburg, Virginia. I am writing on behalf of my former classmate,
teammate and longtime friend, Catherine Crump Pugh.

I met Cathy during cheerleader tryouts at Morgan State College more than fifty years
ago. At that time, she was focused, hardworking and highly motivated. Cathy was also a
kind, considerate and cooperative self-starter. Her drive, her dedication and her positive
attitude were noteworthy qualities that became the model for our cheerleading squad.

Cathy maintained those same qualities and changed very little over the years. Since
leaving Morgan State, her entire life has been dedicated to public service. Her
outstanding work ethic, social skills and people oriented leadership style allowed her to
accomplish great things for her family, community and her constituents. Cathy has been
known to put the health and wellbeing of others before herself. She is an asset to so many
and it is my honor to serve as a character reference for her.

Judge Chasanow, Catherine Pugh is a good person with a good heart. In our interactions
both professionally and personally, Cathy has always displayed good judgement and
integrity. She has my respect and my sincere admiration both as a public figure and as a
loyal friend. Please give her your favorable consideration in your deliberations.

Sincerely,

Paulette Walker Johnson, EdD
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 45 of 67

Rev. Brenda D. White, M.Div.

  

January 27, 2020

The Honorable Deborah K. Chasanow
6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

C/O Steve Silverman, Attorney
RE: Catherine E. Pugh
Dear Judge Chasanow:

Iam writing this letter as thirty-five-year resident of Baltimore City and one
who has known Catherine for thirty years. I am the beneficiary of her kindness
and her encouragement. As a first-generation college graduate and the
daughter of sharecroppers and tenant farmers I came to Baltimore in the
1970s seeking a better life. A part of my better life included meeting Catherine
in the 1980s at Bethel AME Church where we both, at the time, worshipped.
When I heard of her interest of becoming an elected public servant, I did not
hesitate to encourage her. Then and now | find Catherine to consistently
humble, generous, and kind. Her generosity and kindness are rooted in her
willingness to connect persons in need with the information and people who
can assist with obtaining resolution. Unbeknownst to Catherine I was present
for her 2016 acceptance speech. My support of her is equaled to her
compassion for people like me, unknown to the general public and yet
committed to working for the good of the greater community.

Likewise, there is much good, transformative good in Catherine. It is my hope
and prayer that this honorable court will see her good, recognize her greater
potential; and, therefore exercise leniency and take into consideration, the
suffering, mentally and physically Catherine has already suffered.

Respectfully,

brenda D. white

Rev. Brenda D. White, M.Div.

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 46 of 67

Judge Deborah K. Chasanow
6500 Cherrywood Lane Suite 400
Greenbelt,Md 20770

c/o Attorney Steven Silverman
201 N.Charles Street Suite 2600
Baltimore,Md 21201

February 12,2020
Dear Judge Deborah K. Chasanow,

| am writing this recommendation to you with the greatest enthusiasm in support of Catherine
Pugh and my desire for you to take into consideration all of her triumphs that she achieved in
the support of the city of Baltimore and its citizens. Therefore | highly recommend that she be
given the opportunity of leniency in your ruling on her case.

Being a new citizen to the city of Baltimore and newly retired | was working a part-time job with
a major retailer this is when | first met Senator Catherine Pugh. She interviewed me for the
management position for her fashion boutique. We immediately realized we were on the same
accord and passionately enjoyed the fashion industry. During my interview it was clearly
apparent that we both understood the retail fashion business and | was hired. It was a
wonderful experience before | fully retired and left the boutique.

During that time | found Catherine to be an outstanding individual with a strong character. She
has the ability to produce impressive results ina wide variety of areas with her political
expertise. As | did my homework on her and was very impressed with her achievements.

It would be a great loss if we the citizens of Baltimore were to be without her positive and true
embracement in the welfare of this city, which she always lovingly referred to as “her city”. |
believe wholeheartedly that Catherine Pugh will remain steadfast in her vision and endeavors
for the betterment of this city, our city that is sorely in need of her knowledge, capabilities,
strength and guidance.

Finally, in closing again | request of you, in this connection with your wisdom and expertise in
such matters to kindly not just earmark but strongly and with an open mind offer leniency in
the Catherine Pugh case.

Respectfully,
Georgina Blair
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 47 of 67

Argentine S. Craig, PhDb

Professor Emerita: Human and Organization Development

The Honorable Deborah K. Chasanow
6500 Cherrywood Lane. Suite 400

Greenbelt, MD 20770
Re: Catherine E. Pugh

Dear Judge Chasanow,

My lived experience of Catherine E. Pugh spans over fifty years: as her former high school
teacher/adviser and current (2020) higher education academic Mentor. Over these years, | have
observed and witnessed Catherine’s growth and humanistic character development through actions
visible on individual, community and systems levels focused on making a positive difference for citizens
in the city of Baltimore and the state of Maryland.

Evidence of her many contributions to the city of Baltimore, Catherine has been awarded and
presented many Certificates of Appreciation and publically praised for many creative projects: Inner
Harbor Fish Sculptor, Marathon, neighborhood community grants and economic development
initiatives. All with the intention of doing good. | have seen Catherine reaching out to include the
participation of the “hard-to-reach” marginalized groups that our US Census 2020 is mandated to count.
She has always extended herself to those “others” in the spirit of diversity and inclusion. If allowed to
contribute through “community service” decision, our city and state will benefit greatly.

Finally, | have first-hand knowledge of Catherine’s intention to grow from lessons learned based
on the value she affirms for education and positive change. Consequently, | appeal to your sense of
justice and compassion in affording Catherine E. Pugh the opportunity to contribute community service
to the city of Baltimore and the state of Maryland because that is where her heart resides.

Sincerely,

/s/Argentine S. Craig, Professor Emerita: Human and Organization Development.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 48 of 67

 

MRS. BRENDA H. BURT, PROFESSOR EMERITUS

African and African Diaspora Studies, The University of Texas at Austin
Gordon White Building * 210 West 24th Street * Austin, Texas 78712

ae

January 25, 2020

Judge Deborah K. Chasanow
6500 Cherrywood Lane, Suite 400
Greenbelt, MD 20770

Dear Judge Chasanow:

Thank you for this opportunity to share my thoughts. I met Catherine Crump Pugh in
1969 when we both entered Morgan State College as freshmen. I am originally from
Richmond, Va. and Cathy hails from Trevose, Pa. We were roommates, classmates,
cheerleaders, bridesmaids in each other’s weddings and have maintained communication
all these years. Morgan State’s Homecoming has always been one of our opportunities to
reconnect each year.

I have always been aware of Cathy’s zest for a healthy lifestyle not only for herself, but
for others as well. I was not surprised when she founded an annual city-wide walk/run
opportunity for the Baltimore area and authored a book for our youth on healthy living.

It is my opinion that any malfeasance regarding the production and distribution of the
books was not motivated by her heart, but came from a sincere willingness to do

something positive for our youth.

Cathy and I have had a long and sincere friendship and it is my belief that she has always
been motivated by assisting and service to others than by personal gain.

Thank you for allowing me to share my feelings about Cathy who has done far more

positive things in her life time of service.

Sincerely,

Brenda H. Burt, Professor Emeritus
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 49 of 67

Ouest Dental

The Honorable Deborah K. Chasanow

US. District Court for the District of Maryland
C/O Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street

Suite 2600

Baltimore, MD 21201

Dear Judge Chasanow:

Tam writing to you on behalf of Ms. Catherine Pugh, who is scheduled to appear before you for
sentencing at the end of this month, | have known Ms. Pugh for thirty years. I have always been
impressed with her intelligence, professionalism and determination. She has been an innovative thinker
and doer and she truly Joves the city of Baltimore. She deeply wanted to be mayor out of her desire to
transform the city of Baltimore. She worked hard for the city when she was in the state legislature. 1 was
pleased for her when she was finally elected, but also pleased for the city of Baltimore. During her time as
mayor, she brought her professionalism, intelligence and determination. She innovated programs to
address educational disparity with free tuition to community colleges in Baltimore. She worked towards
alleviating the high unemployment issues in low income areas. Many citizens have benefited from Ms.

Pugh’s service as mayor and as a state legislator.

ask that Ms. Pugh’s years of service be considered when making a decision regarding her sentence.

Sincerely,
chine Leet ils LUs

Katherine Grant Collier, DDS

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 50 of 67

January 30, 2020

Honorable Deborah K. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

RE: Catherine E. Pugh.
Dear Honorable Judge Chasanow:
Respectfully:

lam writing to humbly ask for leniency in the sentencing of my dear friend Catherine Pugh.

L have knowti Catherine Pugh for approximately 50 years. We were fellow students at Morgan
State University. My hope is to give you a perspective that shows that Catherine“Cathy” Pughis.
more than what has been depicted in the news media and social media.

Cathy has demonstrated in her actions the sacrifices she has made where she has consistently put
her community first in efforts:to improve the lives of those around her; thus, the creation of the
“Healthy. Holy” book series: Cathy and I are both are:aware of the seriousness of the charges,
and believe neither of us ever thought that there would be a need for me to write a letter such as
this.

L have visited the Baltimore Design School, founded by Cathy and saw the excitement and pride
in the students as they described their work. They were actively engaged in sharpening their
creativity in fashion design, which is among the many opportunities offered.

I’m asking the court for mercy in sentencing Cathy, As you are aware Cathy has no criminal
record, We have all made errors and Cathy has ‘expressed great remorse in this circumstance and
realize the disappointment she has:set amongst-those in her community. Werds cannot express
how this ordeal has taken ‘a huge toll on Cathy.

With this said, her contributions to the community, as a citizen, legislator and even Mayor speak
volumes: I strongly believe LENIENCY is most the: appropriate approach in this situation.

 
 

Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 51 of 67

THe OFFICE OF THE PRESIDING BISHOP

 

MoNnROE SaunpERS, JR., D. MIN.

 

January 27, 2020

The Honorable Judge Deborah K. Chasanow
6500 Cherrywood Lane

Suite 400

Greenbelt, MD 20770

To the Most Honorable Judge Deborah K. Chasanow on behalf of Mayor Catherine Pugh | write
this letter pleading for merciful consideration of her sentencing in light of her age and my
personal assessment of her deep regret and personal disappointment with the decisions she
has made. Page & ie B8

   
  
      
 
  
  
  
 
  

 
 
  

ta Brockington Saunders
) serve in political office.
haefer would turn for
ot have the fortune of
active elements of
lerailed by personal

Saunders Sr. and my moth

My father, the late Bishop N
isors and confidants for man

over the years had been s

 

hare she bears. She lays ~
to the calamity of bad decisions.
ed for the greater and best benefit

blame on herself and deeply reg
We are advocating for her-in orde}
of our community.

These are very difficult times and unfortunately the best of who we are or who we can become
is obscured in an atmosphere of deceit and selfish pursuits. Redemption of failed people may
indeed inspire a community of people to aspire to a better vision for a community torn apart by
division and the failure to think more redemptively than judgmentally. My plea your honor is
for a redemptive application of justice that would extract not just a punitive sentence, but a
redemptive one that would bring a beneficial contribution to our city and to those who are
experiencing the depletion of honor and leadership integrity.

United Church of Jesus Christ (Apostolic)

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 52 of 67

There are lessons to be learned from failure, both positive and negative. Our appeal is fora
positive consideration that can produce the greatest redemptive results for our community and
the emerging leaders who need the inspiration of experienced leaders who have a story to tell
and wisdom to share. | appreciate your consideration and offer my help in whatever way I can
toward redemptive justice for Mayor Pugh and our community.

Thank You for your consideration.

Bishop Monroe Saunders, Jr. D.Min.

Senior Pastor, Transformation Ministries of the United Church of Jesus Christ,
Presiding Bishop of the United Church of Jesus Christ (Apostolic) Inc.

ee TO ee

 
Case 1:19-cr-00541-DKC_ Document 23-1 Filed 02/14/20 Page 53 of 67

NW

nela

Celebrating 40 Years

   

February 4, 2020:

Dear Sir or Madam,

Lam writing this letter on behalf of Catherine Pugh whom I have known since our
undergraduate days at Morgan State University. Since then I have had the
opportunity of working with her in various community initiatives that helped to
improve the overall quality of life in many neighborhoods in Baltimore City. Her
commitment to young people is well documented: establishing mentoring
programs, developing school curriculums, female family interventions and

training youth for future entrepreneurship opportunities.

I have no intention of minimizing the severity of the offerise in this case. Nor dol
wish to tell you how to make decisions for which you are charged. Knowing

Catherine and her many contributions, I would humbly request a favorable

 

outcome predicated on her overall contributions. NGIA SERVICES
Criminal Instice Serdves
Youth ih Transition
School

Thank you for your consideration. Adit Cater

Development

Adult Residential Sérvices

Business Services

f Cn Jail Sidkide Prevention

- Public Policy
Earl El-Amin

Vice President

individual focus. community perspective.

 
 

February 10, 2020

The Honorable Deborah K. Chasanow

U.S. District Court for the District of Maryland
c/o Abigail Ticse, Esq.

Silverman, Thompson, Slutkin & White

201 North Charles Street, Suite 2600
Baltimore, MD 21201

Dear Judge Chasanow:

| am writing to you on behalf of Catherine Pugh. | understand that Catherine is scheduled to
appear before you for sentencing in the case United States v. Catherine Elizabeth Pugh on
February 27, 2020.

| first met Catherine Pugh around 1991 at Bethel AME Church, where she was head of the
media ministry. She is the only person | know that could mobilize a team of volunteers on
Tuesday mornings (7:30AM) to field media fulfillment requests. Her enthusiasm, kindness
and selflessness is what moved the team to volunteer week after week.

Catherine has always lived a life of service ~ banker, publisher, media personality, elected
official. She has a unique gift of helping us all become better versions of ourselves. We all
have missteps in life; but they do not have to define us. | pray that you will consider her
years of service and good deeds while deliberating her sentence.

Sincerely,

 

Dale Clark

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 55 of 67

Ahmad Onyango

   

January 26, 2020

Dear Judge Chasanow,

It breaks my heart to be introducing myself to you on an occasion such as this. However, | must
appeal to your sense of mercy in the case of my friend and neighbor Catherine Pugh.

| have known Cathy for a number of years and in that time, | have come to hold her in high
regard for her personal as weil as her professional accomplishments. As Mayor she instituted a
number of programs that have had a very positive affect on many communities in our city.

On the morning that her home was raided by FBI tactical officers armed with assault rifles, local
TV cameras and IRS agents sent shock waves through our normally quiet community.
We are still reeling from that morning.

i like Cathy. I've worked in her campaigns. | have spoken to her about her predicament and I've
_expressed my disappointment. She has asked for my forgiveness and | have forgiven her.

However, you don't know this kind, caring and giving human being. | think that putting her in
prison will not serve any good purpose. Being publicly disgraced has shattered her to her core.
She is bowed and broken. Those of us that know her and care about her are helping her to pick
up the pieces. | believe that it would be easier to help-her recover on the outside than in prison.
She has made it clear that she knows that she must atone for what she's done. | ask you to
please give her that chance.

| await your decision.

Respectfully,

Ahmad Onyango

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 56 of 67

January, 31, 2020

Honorable Deborah K. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane, Suite 400
Greenbelt, MD 20770

RE: Catherine E. Pugh
Dear Judge Chasanow:

I’m writing this letter as a friend for Catherine E. Pugh. Catherine and | have been friends for many years. She
is a women that has inspired me to be the best in everything | do. She has inspired people to dream big and
work hard and have opened many doors so we all could have the opportunity to walk through. She has given
hope to the hopeless. She has always taken time to listen to people with problems and worked with them to
help them solve them. Catherine has always worked towards improving the conditions of the less fortunate
not only in the city but the state. Catherine has a good heart and shares love and gives comfort to whoever is
in need.

I’m a union member that worked my way up in the union. My job is to make sure that people are treated fairly
and respectfully in the work place. | am a voice for the voiceless and bring my experience to upgrade the
working conditions of the people | serve.

Today I’m speaking on behalf of my friend. Catherine Pugh has been there for my union and union members
from day one. When we had a problem with a company treating the people with disrespect and calling the
Mexican and African American workers terrible names, | called Catherine Pugh and set up a meeting with her
and my union officers and union members so she could hear their stories. She was in the City Council at the
time and she called the company in for a hearing and they found the company guilty of all charges. She let
them know that we will not tolerate that type of behavior in Baltimore. She has always shown empathy to
people in need of help and support. Catherine Pugh has stepped up for my union on many occasions because
she cares for the wellbeing of the family. She has always kept us updated with bills and proposals that would
hurt the working people in Maryland and has come to speak to the Joint Board on many occasions. Catherine
Pugh is a kind, loving and caring person. In my over thirty years of friendship | have never known her to hurt or
mistreat anyone.

judge Chasanow, |’m asking you to be lenient to Catherine Pugh. I’m available to talk if any further
information is needed.

Thank you,

Lena Redmon

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 57 of 67

February 11, 2020

The Honorable Deborah K. Chasanow
United States District Judge
c/o Steven Silverman, Esquire, Attorney at Law

Re: Catherine E. Pugh

Dear Judge Chasanow:

| write in support of Ms. Catherine E. Pugh. | respectfully ask that your honor be lenient in sentencing
her. | have known Ms. Pugh for almost 30 years; first as a sister church member, where she was active
in church ministries, particularly issues affecting women. | also know her as my line sister, where we
both participated in membership intake activities for the Baltimore Alumnae Chapter of Delta Sigma
Theta Sorority, Inc. in 2002. In order to qualify for membership in Delta Sigma Theta, you must
demonstrate sustained, significant and substantive community service for which you do not received
compensation.

During our membership intake activities, Ms. Pugh was committed to serving citizens in the 40"
Legislative District of Maryland, and made the daily commute from Annapolis to learn -- along with me
and 58 other women -- about the history of our founders who were committed to social action, and
community service. Ms. Pugh served as President of our line, and Jed us through community service
activities that included a partnership with a transitional housing facility at Renaissance Gardens, a non-
profit located next to Delta Sigma Theta Sorority’s community center. This transitional housing provided
an opportunity for young adults to prepare to be independent and contributing members of society.

| have always known Ms. Pugh to be committed to public service. | have always known she carries a
deep, and personal sense of responsibility for the City of Baltimore. | have known the weight of making
Baltimore a better place was ever present on her mind and did not allow her to rest on her
achievements or to sometimes even rest at all.

When she was a member of Baltimore’s City Council, | asked her what was her goal as a public servant.
That was more than 15 years ago. She replied to be Mayor. The office of Mayor is perhaps one of the
most thankless, difficult and challenging jobs in the world. Ms. Pugh could have opted to use her
extensive talents in communications and journalism to simply make money. She made a very tough
decision to risk her privacy, and expose herself to the world by becoming a public servant.

For the foregoing reasons, | beg of you Judge Chasanow, please show leniency in your sentencing of Ms.
Catherine E. Pugh.

Sincerely,
Mf? op
Epis

Lora G. Mayo
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 58 of 67

Andrew Billingsley, Ph.D.
Morgan State University President, 1975-1985

Ms. Catherine Pugh
Baltimore, MD

 

 

Dear Cathy Pugh,

Amy and I both remember you fondly and with great appreciation when
you put your shoulder to the wheel to help us move Morgan State, your
alma mater, from College to University status in the mid 1970s.

We have watched you with admiration as you climbed the ladder of
public service — always working hard and productively for others.

And now it’s our turn. As you marched with us to the State House in
times past, it is now our turn to march with you to the Courthouse to
help you plead your case.

Sincerely,

Andrew Billingsley and Amy T. Billingsley

Every great dream begins with a dreamer.
Always remember, you have within you the strength, the patience, and the passion to
reach for the stars to change the world. — Harriet Tubman
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 59 of 67

February, 10, 2020

Honorable Deborah K. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane, Suite 400
Greenbelt, MD 20770

RE: Catherine E. Pugh

Dear Honorable Deborah kK. Chasanow:

I'm a long time resident of Baltimore City, and a friend of Catherine E. Pugh. I’m writing to
show my support for her. She has always been available to us and worked hard for her
constituents.

I’m the President of Local 70 of the Mid-Atlantic Regional Joint Board of Workers United and
Catherine E. Pugh has been a supporter of our Union and have been on the picket line with us no
matter what type of weather we would be having doing the coldest days in winter or the hottest
days in summer. She has always supported and sponsored bills that would support workers’
rights and workers safety in the workplace.

I’m speaking for my friend to show you how she has been a true friend and supporter. She has
always done things to bring finance to Baltimore like the Marathon and the Fish project to raise
funds for youth and schools, to name a few.

Honorable Chasanow, I’m asking you to consider all the good things that Catherine E. Pugh has
done for the people of Baltimore City and the State of Maryland. If you need more information
please feel free to reach out to me.

Sincerely,

Catherine Knight

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 60 of 67

FILED
U:S. DISTRICT COURT

T OF RYLAND
Louise Johnson, PhD. DISTRICT OF MARYL N

   
   

m2 FEB 1G A % 349

CLERKS DE
bees eae
Honorable Deborah K. Chasanow BY...

C/O Steve Silverman, Esquire

6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

Re: Catherine E. Pugh

Dear Judge Casanow,

I’m pleased to submit this letter of reference on behalf of Ms. Catherine E. Pugh. I clearly
understand the gravity of the matter concerning Ms. Pugh, and the significance of any leniency
that may be granted by the Court.

Ms. Pugh and I have an endearing friendship that dates back well over twenty years and
I’ve always held her in high regards. Despite her errors of judgment, my opinion of Ms. Pugh
remains a respected one, and I hold my belief that she is truly a good person. I consider Ms. Pugh
a concerning and valuable member of the community, and a longtime advocate for humanity as a
whole. Unfortunately, faulty decisions made by Ms. Pugh has resulted to this point, for which
she expresses deep and sincere remorse over.

I’m asking the Court to please show mercy for my friend and community leader, Ms.

Catherine B. Pugh, and T hope this letter of reference may aide the hearts and minds to impose a
merciful decision. I’m available for contact and any assistance the Court deems useful.

Sincerely,
6) YD a,
Lou ise. Inson , ; ue
ioe
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 61 of 67

CREATIVE REAL ESTATE SERVICES, INC.
Michael Cassell, CRB,CRS,GRI, Broker/ Owner/President
Real Estate Broker, Appraiser, Consultant & Expert Witriess
Former Chairman: MD Real-Estate Commission

 

2/10/2020

RE: Ms. Catherine Pugh
Honorabie Judge Chasanow

6500 Cherrywood Lane, Suite 400.
Greenbelt, Md 20707

Dear Judge Chasanow;

| am writing on behalf of Ms. Catherine Pugh whol have known and respected for several decades. We attended the same College
and attend many of the same events and functions. | was even foolish enough to run a 5G race with her in which she finished first
for the women and | think I finished last ‘for the men.

During our many encounters! have gotten to know Cathy quite well and | can thoroughly vouch for her impeccable character and
abilities. Cathy is a pleasure to work with because her pleasant.and positive attitude can make nearly any work seem fun and
interesting. ‘She has always béen a leader and person to “ook up to.”

She always seems to go-the. “second mile” in everything she does and always takes the initiative to make sure her work was done
exceptionaily well, thoroughly and with the upmost of integrity.

As. Mayor of Baltimore, Cathy worked diligently to improve the conditions of Baltimore City and-all of its Citizens. She sure had my
vote. | have listened to many of.her speeches.and presentations and watched her develop, the one thing that continues to always
come through is her honestly, integrity and a burning desire to-heip others.

In light of all of her positive service to Baltimore, the State, its citizens and all others that she was able to touch and most
importantly, her integrity, we beg and pray-that you will be as lenient as possible in-her sentencing and certainly hopeful that you
do hot sentence her to any confinement.

She deserves leniency for all of the positive she has done and continues to do, Please.
“ prrle of ° * ‘
Regards; {H G24 pp ff , gee
8 yo Wm goat
J

Mike Cassell; CRBCRS

Michael Cassell CRB,CRS,GRLCRA

Former Chaitman: MD Real Estate Commission

Former 3 time President, Real Estate Broker of Baltimore Inc.
6 year Chairman of Board REEB

Former Board Member, Greater Baltimore Board of Realtors
Regional VP, National Society of Appraisers

Real Estate Broker, Appraiser, Consultant .& Expert Witness
Broker/Owner: CREATIVE REAL ESTATE SERVICES, INC.
Owner/Principal Appraiser: EXPRESS APPRAISAL SERVICES, INC.
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 62 of 67

January 31, 2020
To Whom It May Concern:

| have known Catherine Pugh as a public servant during the 18 years | have lived in Baltimore. | am aware of
several public initiatives she has been involved in including one that | was directly attached to that increased job
training programs for residents of the Sandtown/Winchester community in West Baltimore.

Catherine more than understands the devastation her actions have caused to Baltimore. She is also capable of
making amends for this if given the opportunity. As a professor at Morgan State University, | know she would be
perfect for teaching courses in political science at the university level. imprisoning her for a long period of time
would benefit neither her nor the community she loves so much. She can do far more good if given the
opportunity to make amends for her actions. She has many good years left and a knowledge of public policy that
could benefit young people as well as her peers.

Thank you for considering Catherine’s good work on behalf of the Baltimore City community as well as the
potential for continued service to its citizens. | sincerely hope that you will take all of this into consideration
during your deliberations.

Sincerely,

Raymond A. Winbush, Ph.D.

Raymond A. Winbush, Ph.D

   
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 63 of 67

February 5, 2019

Judge Deborah k. Chasanow
6500 Cherrywocd Lane, Suite 400
Greenbelt, MD 20770

Dear Judge Chasanow,

| am writing this letter in support of Catherine Pugh, who will appear before you on
February 5, 2020.

| have known Ms. Pugh in a variety of capacities for more than 30 years. | first worked
with her as a member of the Ashburton Area Association from 1989 to 1991: we were
neighbors and both longtime residents of the Ashburton community. | also worked with
her when she took on the responsibility of City Councilperson in 1999, while | was
employed in the Mayor's Office. | worked with her again when she won a seat as in the
Maryland State Senate, where she served from 2007 to 2016; this was during my tenure
as an Assistant Secretary in the Governor's Office of Minority Affairs. Due to the nature
of my work, | knew Ms. Pugh and her staff well, and interacted with her in a variety of
professional settings.

Since our first meeting, Ms. Pugh impressed me as a kind and caring individual. Her
positive contributions to Baltimore City and the State of Maryland are without question,
and she is beloved and respected in the communities in which she has lived and
worked. She has been a supportive force for the betterment of Baltimore and the
improvement of the lives of its citizens.

| sincerely hope that you will consider the totality of her contributions to the City and the
community. It is my deepest hope that you render a lenient decision as you weigh the
grand sum of her commitment, dedication, and diligence in the role of public servant.

Sincerely,

Viarth &AG-

Wendell K. Sutton

 
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 64 of 67

Pia Angela Taylor

    

January 21, 2020

Honorable Deborah Kk. Chasanow
C/O Steve Silverman, Attorney
6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

RE: Catherine E. Pugh
Dear Judge Chasanow:

lam writing this letter as a close family friend for Catherine Pugh. Catherine has been my
“sister-friend” and embraced as daughter by my mom and dad since 1991. She is a woman of
faith who inspires others to grow and to dream big. Catherine has planted hope in hearts of so
many people who did not believe in themselves; she comforted and shared strategies for women
and families who did not realize they could rise above, and move beyond tragic circumstances to
a bright and successful future. Catherine’s strength, imagination and innovative spirit motivates
me to go the second mile, lift up a sister or brother in need of assistance and look for solutions
that will help sustain our families and community through worship, education, the arts and
economic resources.

For over 35 years, | worked at Maryland Legal Aid because I know that there are people in our
community who live under the radar of justice and hope. Legal Aid is one voice that can speak
for those thousands of people and the issues that affect them. I am one voice speaking for my
friend and the impact on her future as a result of these proceedings. My friend is generous and
kind, not extravagant and flamboyant. She is a giver, not a taker; she’s empathetic, patient and
steps in to help, even at her own inconvenience. The Women’s Ministry of our church loves her
and prays for her, remembering her graciousness when she participated in our annual conference,
the street naming of our pastor, and 45" church anniversary celebration.

The Bible says that when God judges us, it is the intent of our hearts that decides the weight of
our deeds; for actions cannot be judge honestly without revealing the intended purpose behind
them. It is my prayer that you will clearly see the heart of Mayor Catherine Pugh, and recognize
her sincere desire to make restoration to any and all who have been disadvantaged or harmed
because of her action or inaction.

This is a plea to ask you to see the women of love and character that | have known over the
years, and extend to her a merciful decision. I can be contacted if necessary, and am willing

share more of my thoughts with you.

Sincerely,

Pia Angela Taylor
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 65 of 67

Phyllis T. Reese

 

February 4, 2020

The Honorable Deborah K. Chasanow
6500 Cherrywood Lane Suite 400
Greenbelt, Maryland 20770

Dear Judge Chasnow,

Please accept this letter of support and acknowledgement for having known Ms. Catherine
Pugh for close to forty years.

In the early eighties, | had the pleasure of working with Ms. Pugh at WJZ-TV in Baltimore,
Maryland. She worked in the station’s News Department while | was a manager in the
Communications Department. Her knowledge, skills and ability to interact with diverse
audiences were exemplary as she covered a variety of news stories about metropolitan
Baltimore.

Often, Ms. Pugh would participate in seminars that exposed high school and college students to
the television industry. She enjoyed mentoring college graduates interested in pursuing careers
in media. Her wealth of experience in writing and understanding Baltimore’s many attributes
and challenges earned her the reputation of being an excellent advocate for nonprofit causes
that promote Baltimore.

As a hard working and dedicated leader, Ms. Pugh has been honored by many organizations
including the Baltimore Metropolitan Chapter of the National Coalition of 100 Black Women.
Her proven compassion, high energy and motivation to “go the extra mile” to help individuals
and the citizens of Baltimore have been consistent for the many years | have known her.

Without reservation, | can attest to the goodness, value and attributes of Ms. Catherine Pugh.
Sincerely,
Phyllis T. Reese, Retiree

Maryland Higher Education Commission
 

Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 66 of 67

Paige D. Hines

February 12, 2020

Honorable Deborah K. Chasanow
US District Judge
‘% Steve Silverman, Attorney at Law

Dear Judge Deborah Chasanow,

| have known Catherine Pugh since 2002, she is a dear friend and we both joined a public service
organization at the same time; Delta Sigma Theta Sorority, Inc. | was quite surprised to hear about
her recent case as she has always been a woman of dedication, integrity and of high moral
standards. It is for this reason | am happy to write a letter for Ms. Catherine Pugh regarding this
matter, | understand the gravity of this matter and am asking the court to show her leniency.

Catherine has always been a person of high moral character, a dear friend and has been there for
me no matter what. In 2009 | reached out to Catherine to find out some crucial information regarding
the Foster Care System in Baltimore City and even though she was extremely busy, she made it a
priority to respond to me right away and refer me to someone that could answer my questions
immediately. She has been a great friend to me aver the years. Catherine has always wanted to be
the Mayor of Baltimore City and was dedicated to this city and her constituents. | have volunteered
for Catherine's campaigns in some capacity since her run for President of City Council in 2003. | will
never forget the first time | volunteered for Catherine, she was so fervent and always wore a flower
on the lapel of her dresses and/suit jackets, and | was so impressed and wanted to be just like her. |
was also so excited to serve under her and | loved her passion to drive change and her ability to
inspire others into action; she inspired me to give back to my community. Her tireless commitment to
the city and her willingness to pull up her sleeves to get the job done bears testament to her drive
and passion for the City of Baltimore. | will never forget when she walked side by side with her
constituents after the Baltimore riots.

While it is unfortunate that she has made some mistakes and bad decisions, as we all do, | am not
surprised that she takes responsibility for the choices that she has made and the actions that she
has taken. And | truly hope that all that she has done for the City of Baltimore and the State of
Maryland is not forgotten. | believe as we move forward, she will emerge as an even better person.

It is my sincere hope that the court takes this letter into consideration at the time of sentencing.
Despite the current case, | still believe Catherine Pugh to be an honorable individual, a valuable
member of the community and an overall good human being.

Thank you in advance for your time and consideration.

Sincerely,

Senne

  

,

Paige D. Hines, MBA, PMP, CSM, SASM
Case 1:19-cr-00541-DKC Document 23-1 Filed 02/14/20 Page 67 of 67

Honorable Deborah K. Chasanow
US District Judge
C/O Steve Silverman, Attorney at Law

Re: Catherine Pugh

Dear Judge Deborah K. Chasanow:

lam writing this letter as a character reference for Catherine Pugh. | have known Catherine for 18 years
when we joined a public service organization together in 2002. She has always been very sweet and kind
to me. Every time | saw her, she would greet me with heartfelt smile and hug.

Catherine is a very genuine person that truly cares and has worked tirelessly for her community. She has
served our community in so many capacities. | remember watching her on television during the Freddie
Gray riots and | was proud to call her my friend. She truly loves the inner city youth and has done so
much for the City of Baltimore.

| was shocked, surprised and saddened of the recent events and charges. In light of these charges, my
hope and prayer is that ALL the good Catherine Pugh has done is remembered when decisions are being
made.

She is a remarkable woman and | am still proud to call her my friend.

Sincerely,

  

Staci Loftin Roberts
